 Case: 5:19-cr-00274-BYP Doc #: 105 Filed: 11/26/19 1 of 5. PageID #: 603



                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

UNITED STATES OF AMERICA                      *        CASE NOS. 5:19CR00274-2

        Respondent                            *

-vs-                                          *        JUDGE BENITA Y. PEARSON

MARQUELIS THOMAS                              *
                                                       DEFENDANT’S SENTENCING
                                                       MEMORANDUM
        Defendant                             *
                                          *   *    *

        Now comes the Defendant, Marquelis Thomas, by and through undersigned

counsel, and hereby submits the following Sentencing memorandum setting forth matters

Defendant requests this Court to consider in rendering an appropriate sentence in this

case.

   I.      PLEA AGREEMENT

        Pursuant to the written Plea Agreement in this case the parties stipulated to the

following computation:

        Combined Base Offense Level           17       2D1.1(c)(12)
        Acceptance of Responsibility          -3       3E1.1(a)and(b)
        Adjusted Offense Level                14

        The calculations set forth in the Presentence Investigation Report (PSR) are

consistent with the Plea Agreement except that probation determined that the one level

enhancement under U.S.S.G. 4D1.4 did not apply pursuant to 3D1.2(d) Application Note

6. Thus, the Presentence Report calculation provides for a base offense level of 16 and

an adjusted offense level of 13.




                                              1
 Case: 5:19-cr-00274-BYP Doc #: 105 Filed: 11/26/19 2 of 5. PageID #: 604



   II.       GUIDELINE RANGE

          The U.S. Probation Department has determined that Mr. Thomas’ Criminal

History Category to be Category II. Defendant acknowledges that a Criminal History

Category II is consistent with the applicable provisions of the Federal Sentencing

Guidelines. Based upon the Plea Agreement a combined adjusted offense level of 14 and

Criminal History Category II, the guideline sentencing range is 18 - 24 months. The

calculation set forth in the Presentence Report provides for a sentencing range of 15 – 21

months based upon the adjusted offense level of 13.

   III.      MITIGATING FACTORS

          There are several mitigating factors which should be considered in determining an

appropriate sentence in this case. It is submitted that when all factors are considered

individually and collectively, the lowest sentence available within the applicable

guideline range would be more than necessary to comply with the sentencing factors set

forth in 18 U.S.C. 3553. Some of the factors in support of a minimum sentence within

the appropriate sentencing range are:

          1. Acceptance of Responsibility: Defendant has openly and completely accepted
             responsibility for his actions, has voluntarily entered into the Plea Agreement
             filed in this case and has plead guilty.

          2. Extreme Remorse: Mr. Thomas has expressed extreme remorse for his
             actions and the resulting harm to society, his family and himself. Defendant
             has conducted himself in a manner exhibiting an intention to correct his
             behavior.

          3. Post Arrest Conduct: Mr. Thomas has expressed an insight into how his
             conduct effects not only him but society and those around him. He has
             expressed a desire to become involved with treatment and to continue his
             education as soon as possible.

          4. Personal Circumstances: Mr. Thomas is 21 years of age. He is a high school
             graduate, having graduated from Whitehall Yearling High School in 2016. He

                                              2
 Case: 5:19-cr-00274-BYP Doc #: 105 Filed: 11/26/19 3 of 5. PageID #: 605



            participated in football and track. He enrolled in Ohio Christian University in
            2017 but only attended one semester due to financial difficulties. Mr. Thomas
            plans to continue his education and is interested in a career in real estate and
            business.

            Further, Mr. Thomas has significant support from family and friends who will
            provide guidance and support in the future, particularly his grandfather, Joey
            Thomas, who remains actively involved. Attached are letters of support
            provided for the Court’s consideration.

         5. Substance Abuse/Depression: The Presentence Investigation Report outlines
            Mr. Thomas’ substantial use and dependency upon marijuana. His use
            impacted his judgment on the day of the offense. Prior to his arrest Defendant
            was unaware of the significant impact of his marijuana use. He hopes to
            involve himself in treatment and counseling to address his dependency. None
            of these facts are submitted to the Court as a defense or excuse for
            Defendant’s acts. The information is provided to explain his circumstances
            and why he is determined to correct this behavior.

         6. Combination of Factors: As each defendant is to be judged on his or her
            individual circumstances, it is submitted that the mitigating factors especially
            when considered together warrant the minimum sentence available within the
            guideline range contemplated by the Plea Agreement.


   IV.      SENTENCE

         “The Court shall impose a sentence sufficient but not greater than necessary to

comply with the purposes set forth in paragraph 2 of this subsection.” 18 U.S.C. 3553(a).

It is proposed that the minimum sentence within the applicable guideline range is more

than sufficient to comply with the purposes set forth in 18 U.S.C. 3553(a). Pursuant to

the Presentence Report the recommend guideline range is 15 – 21 months and the Plea

Agreement the range is 18 - 24 months, both at the low end of Zone D. It is submitted

the minimum within the guideline range is more than sufficient pursuant to the criteria

under 18 U.S.C. 3553(a). In fact, Defendant and society will be better served if he is

released as the guidance and assistance provided by supervision will assist him in




                                              3
 Case: 5:19-cr-00274-BYP Doc #: 105 Filed: 11/26/19 4 of 5. PageID #: 606



pursuing his education and counseling which will aide Mr. Thomas in becoming a

contributing member of society.

   V.       CREDIT FOR TIME SERVED

         Defendant has been detained by federal authorities since May 9, 2019. He was

arrested for the acts which are the basis of this case on February 2, 2019 and held in state

custody until released to federal authorities. It is requested that he be granted credit for

all of the time he has been held in custody for the acts which are the basis of this case, to-

wit: February 2, 2019 to date or in the alternative that this Court recommend to the

Bureau of Prison that he received such credit.

   VI.      LOCATION

         Defendant requests that the Court recommend that his sentence be served in a

federal facility as close to his home in Canton, Ohio. If possible, Defendant plans to

enroll and participate in a drug treatment and educational programs while in custody. In

furtherance of this intention Defendant respectfully requests a recommendation that he be

provided drug treatment and educational training in the institution.



                                               Respectfully submitted,


                                               /S/ JAMES R. RANFTL_______
                                               JAMES R. RANFTL #0000466
                                               Attorney for Defendant
                                               137 South Main Street, Suite 201
                                               Akron, Ohio 44308
                                               330-253-7171
                                               330-253-7174 fax
                                               burdon-merlitti@neo.rr.com




                                              4
 Case: 5:19-cr-00274-BYP Doc #: 105 Filed: 11/26/19 5 of 5. PageID #: 607




                                  PROOF OF SERVICE

       I hereby certify that on November 26, 2019, a copy of the foregoing Defendant’s

Sentencing Memorandum was filed electronically. Notice of this filing will be sent to all

parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.




                                              /S/ JAMES R. RANFTL_______
                                              JAMES R. RANFTL
                                              Attorney for Defendant




                                             5
